DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-12 and 14-20 are pending.
Claims 1-9 and 20 are withdrawn from further consideration as being directed to non-elected inventions.
Election/Restrictions
Applicant's election with traverse of Group 2, claims 10-12 and 14-19 in the reply filed on 12 January 2022 is acknowledged.  The traversal is on the ground(s) that no search burden exists (See Remarks, page 5).  This is not found persuasive because the instant application is a national stage of an international application filed under 35 U.S.C. 371.  As such the restriction was made according to the Unity of Invention standard.  See MPEP 1893.03(d).  Search burden is a standard applied to national applications filed under 35 U.S.C. 111(a).  See MPEP 808.02.  Therefore, Applicant’s traversal of the restriction is not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 January 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 recites identical limitations as claim 12 from which it depends.  Therefore, claim 16 does not further limit claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2012/0052277 to Ramli et al. cited in Information Disclosure Statement filed 4 February 2019 (herein Ramli).
Regarding claim 10, Ramli teaches a multilayer, heat-shrinkable film (abstract) having microlayer section 60 corresponding to the core layer recited in the instant claims disposed between intermediate bulk layers 98 and 100 corresponding to the substrate recited in the instant claims which in turn are disposed between outer layers 90 and 96 corresponding to the outer layers recited in the instant claims (paragraph 0098 and Fig 6).  Ramli teaches that the microlayers in section 60 have a thickness of 0.001 to 0.015 mils (paragraph 0103).  Ramli teaches that the one or more polymers forming the microlayers can include polyethylene homopolymers and copolymers such as ethylene/vinyl acetate (herein EVA) and ethylene/alpha-olefin copolymers wherein suitable alpha-olefins include 1-octene (paragraph 0122).  The instant specification discloses that EVA and ethylene/octene copolymers .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2012/0052277 to Ramli et al. cited in Information Disclosure Statement filed 4 February 2019 (herein Ramli) as applied to claim 10 above and evidenced by U.S. Pre-grant Publication 2016/0017133 to Chen et al. (herein Chen).
Regarding claim 14, Ramli teaches all the limitations of claim 10 as discussed above.
As discussed above, Ramli teaches ethylene-octene copolymers such as LLDPE-1, Dowlex 2045 (paragraph 0156) which Chen teaches has an octene content of 10 wt% (Table 1, paragraph 0006) which falls within the claimed range of “less than about 10% by weight”.
Claims 11-12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2012/0052277 to Ramli et al. cited in Information Disclosure Statement filed 4 February 2019 (herein Ramli) as applied to claim 10 above and in view of U.S. Pre-grant Publication 2006/0275592 to Tsuchida et al. (herein Tsuchida).
Regarding claims 11-12 and 16, Ramli teaches all the limitations of claim 10 as discussed above.
Ramli is silent as to there being a pigment present in the microlayers.
Tsuchida teaches a heat-shrinkable opaque white film that includes a core layer and white back and front layers (abstract).  Tsuchida teaches that suitable polymers for the film include polyolefin resins (paragraph 0016) and that the front and back layers include a white pigment (paragraph 0021) such as titanium dioxide with a particle diameter of about 0.01 to about 10 µm (paragraph 0022).  Tsuchida 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Ramli to include the pigments of Tsuchida because it would provide a film that prevents the contents from discoloration and deterioration caused by light, can be printed on clearly, and yields an excellent appearance of the contents of the film (paragraph 0004).
Regarding claims 15 and 17-18, Ramli and Tsuchida teach all the limitations of claim 11 as discussed above.
Ramli teaches that microlayer section 60 can have repeating sequences of layers A/B corresponding to the first and second microlayers recited in the instant claims (paragraphs 0111-0115).  Ramli teaches that the alternating layers may be repeated as many times as necessary (paragraph 0119) thereby rendering the claimed number of layers obvious.  Furthermore, one of ordinary skill in the art would recognize that if the teachings of Tsuchida were to be applied to a film of Ramli having A and B microlayers, pigment would be included in both layers.
Regarding claim 19 Ramli and Tsuchida teach all the limitations of claim 18 as discussed above.
Ramli teaches that the film has an Elmendorf Tear value of at least 10 grams (paragraph 0109).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783